Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This Office Action is responsive to Applicants' Amendment filed on May 31, 2022, in which claims 1-2, 4-5, 10, 14 and 19 are currently amended. Claims 3 and 12 are canceled. Claims 1-2, 4-11, and 13-19 are currently pending.

Response to Arguments
The claim interpretation to claim 1 under 35 U.S.C. § 112(f) is maintained without traverse.  
Applicant’s arguments with respect to rejection of claims 1-19 under 35 U.S.C. 103(a) based on amendment have been considered. The argument is moot in view of a new ground of rejection set forth below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“An operation module configured to” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation “An operation module configured to” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. With respect to the instant specification no inherent structure is provided for “an operation module”.  Figure 1 depicts the operation module, but the depiction is seen as merely a black box.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

	The remaining claims are rejected with respect to their dependence on the rejected claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 10-11, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Goyal (US20170316312A1) and in view of Han (“EIE: Efficient Inference Engine on Compressed Deep Neural Network”, 2016). 

	Regarding claim 1, Goyal teaches An electronic apparatus for performing machine learning, the electronic apparatus comprising: an operation module configured to include a plurality of processing elements arranged in a predetermined pattern and share data between the plurality of processing elements which are adjacent to each other to perform an operation; and (FIG. 1 [Abstract] "the DLP includes a plurality of tensor engines configured to perform operations for pattern recognition and classification based on a neural network." [¶0024] "the retrieved data is multiplexed to the tensors engines 104 by a multiplexer/crossbar 110" tensor engine interpreted as synonymous with processing element. DLP interpreted as synonymous with operation module.  FIG. 1 shows that data transfer between crossbar and tensor engines is bidirectional.)
	a processor configured to control the operation module to perform a convolution operation by applying a filter to input data, ([¶0017] "Each tensor engine includes one or more matrix multiplier (MatrixMul) engines each configured to perform a plurality of dense and/or sparse vector-matrix and matrix-matrix multiplication operations, one or more convolutional network (ConvNet) engines" [¶0021] "During its operation, the DLP 102 is configured to accept instructions from a host 103 and submit the instructions to the tensor engines 104...The DLP 102 is also configured to provide deep learning processing results by the DLP 102 back to the host 103 via the DLP interface 112" Host is interpreted as synonymous with processor configured to control the operation module.)
		and control the operation module to perform the convolution operation by inputting each of the identified plurality of elements to the plurality of processing elements in a predetermined order and sequentially applying the identified plurality of elements to the input data. (FIG. 3 [¶0026] " The weight matrix W of N1×N2 is stored in column major form, wherein corresponding weights for the vector are also read once in blocks of size B at a time first from the first column and then from the second column, etc. Each time a block of weights is read from the weight matrix, they are multiplied element-wise with the block of the vector, summed, and added by the MatrixMul engine" FIG. 3 shows the two dimensional convolution filter while ¶0026 describes the predetermined order in which the elements are input and applied.).
	However, Goyal does not explicitly teach wherein the processor is configured to divide a two-dimensional filter into a plurality of elements which is one dimensional data, 
	identify a plurality of elements, except for at least one elements having a zero value among the plurality of elements
arrange the identified plurality of elements in a predetermined order.

Han, in the same field of endeavor, teaches wherein the processor is configured to divide a two-dimensional filter into a plurality of elements which is one dimensional data, ([p. 245 §IIIB] "For each column Wj of matrix W we store a vector v that contains the non-zero weights, and a second, equal length vector z that encodes the number of zeros before the corresponding entry in v. Each entry of v and z is represented by a four-bit value. If more than 15 zeros appear before a non-zero entry we add a zero in vector v. For example, we encode the following column [0, 0, 1, 2, 0, 0, 0, 0, 0, 0, 0, 0, 0, 0, 0, 0, 0, 0, 0, 0, 0, 0, 3]" Matrix W interpreted as filter.  Storing column vectors of filter matrix interpreted as synonymous with dividing a two-dimensional filter into a identified plurality of elements which is one-dimensional data.)
	identify a plurality of elements, except for at least one elements having a zero value among the plurality of elements ([Abstract] "Going from DRAM to SRAM gives EIE 120× energy saving; Exploiting sparsity saves 10×; Weight sharing gives 8×; Skipping zero activations from ReLU saves another 3×" [p. 245 §IIIB] "Storing the sparse matrix by columns in CSC format makes it easy to exploit activation sparsity. We simply multiply each non-zero activation by all of the non-zero elements in its corresponding column" Han explicitly teaches that zero activations are ignored in order to accelerate the network. )
arrange the identified plurality of elements in a predetermined order ([p. 245 §IIIB] "To exploit the sparsity of activations we store our encoded sparse weight matrix W in a variation of compressed sparse column (CSC) format [24].")

	Goyal and Han are both directed towards accelerating neural networks.  Therefore, Goyal and Han are analogous art in the same field of endeavor.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Goyal with the teachings of Han by doing column-wise processing and skipping zeros. Han provides as a motivation for combination ([p. 244 §I] "EIE is the first accelerator that exploits the dynamic sparsity of activations to save computation. EIE saves 65.16% energy by avoiding weight references and arithmetic for the 70% of activations that are zero in a typical deep learning applications").  This motivation for combination also applies to the remaining claims depending on this combination.    

	Regarding claim 2, the combination of Goyal, and Han teaches The electronic apparatus of claim 1,  wherein the processor controls the operation module to perform the convolution operation by applying each of the identified plurality of elements to two-dimensional or three-dimensional input data. (Goyal [¶0026] "corresponding weights for the vector are also read once in blocks of size B at a time first from the first column and then from the second column, etc. Each time a block of weights is read from the weight matrix, they are multiplied element-wise with the block of the vector, summed, and added by the MatrixMul engine" FIG 3 input layer is two dimensional data.). 

	Regarding claim 5, the combination of Goyal, and Han teaches The electronic apparatus of claim 1, wherein the processor is further configured to perform an operation of multiplying a first element of the identified plurality of elements with each of a plurality of first data values belonging to a first row of the input data, perform an operation of multiplying the first elements with each of a plurality of second data values belonging to a second row of the input data, perform an operation of multiplying a second element of the identified plurality of elements with each of the plurality of first data values, and perform an operation of multiplying the second element with each of the plurality of second data values. (Goyal [¶0026] "The weight matrix W of N1×N2 is stored in column major form, wherein corresponding weights for the vector are also read once in blocks of size B at a time first from the first column and then from the second column, etc. Each time a block of weights is read from the weight matrix, they are multiplied element-wise with the block of the vector" FIG. 3 shows element wise multiplication of source image data with convolution filter. Column wise multiplication is interpreted as being interchangeable with row wise multiplication.). 

Claims 10-11, and 14 are substantially similar to claims 1-2 and 5.  Therefore, the rejection applied to claims 1-2 and 5 also apply to claims 10-11 and 14.

	Claim 19 is directed towards a non-transitory computer-readable recording medium having a program stored thereon which when executed performs the methods of claim 1.  Therefore the rejection applied to claim 1 also applies to claim 19.  Claim 19 mentions additional elements non-transitory computer-readable recording medium and program stored thereon (Goyal [¶0020] “In the example of FIG. 1, the system 100 includes a hardware-based programmable deep learning processor (DLP) 102, wherein the DLP 102 further includes at least a plurality of tensor engines (TEs) 104, which are dedicated hardware blocks/components each including one or more microprocessors and on-chip memory units storing software instructions programmed by a user for various machine learning operations. When the software instructions are executed by the microprocessors, each of the hardware components becomes a special purposed hardware component for practicing certain deep learning functions as discussed in detail below”).  

	Claims 4, 6, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Goyal and Han and in further view of Young (US20160342890A1).

	Regarding claim 4, the combination of Goyal and Han teaches The electronic apparatus of claim 1.
	However, the combination of Goyal and Han does not explicitly teach wherein the processor is further configured to control the operation module to perform the convolution operation by transferring an accumulation of values obtained by multiplying different data values of the input data with each of the identified plurality of elements to an adjacent processing element.  

Young, in the same field of endeavor, teaches The electronic apparatus of claim 1, wherein the processor is further configured to control the operation module to perform the convolution operation by transferring an accumulation of values obtained by multiplying different data values of the input data with each of the identified plurality of elements to an adjacent processing element. ([¶0022] "The system generates accumulated values from the weight inputs and the activation inputs using a matrix multiplication unit of the special-purpose hardware circuit (step 106)" [¶0035] "On each clock cycle, each cell can process a given weight input and a given activation input to generate an accumulated output. The accumulated output can also be passed to an adjacent cell along the same dimension as the given weight input."). 

	Goyal, Han, and Young are all directed towards partitioning neural networks for accelerated processing.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to transfer the accumulation results in the combination of Goyal and Han to parallel processing units as suggested by Young. The combination would have been obvious because a person of ordinary skill in the art would be able to determine from Young that the proposed system is capable of ([¶0008] “maximizing throughput in the circuit and avoiding stalling of the circuit. The circuit can efficiently perform the computation even if weight inputs are reused a different number of times at each layer.”).  This motivation for combination also applies to the claims depending on this combination.  

	Regarding claim 6, Goyal teaches wherein the predetermined direction is a direction in which the second element is disposed based on the first element in the two-dimensional filter. (FIG. 3 [¶0023] "Here, each kernel is a multi-dimensional" [¶0026] " The weight matrix W of N1×N2 is stored in column major form, wherein corresponding weights for the vector are also read once in blocks of size B at a time first from the first column and then from the second column, etc. Each time a block FIG. 3 shows that multiplication of the convolution filter is relative to an individual pixel of the source image, but that the multiplication is dependent on the pixels surrounding the source pixel.  Goyal also teaches that the multiplication is done procedurally column wise.  Kernel interpreted as synonymous with filter.).
	However, Goyal does not explicitly teach The electronic apparatus of claim 5, wherein when the operation for the first element is completed and the operation for the second elements starts in the first row, the processor is further configured to shift a plurality of operation values for the first element in a predetermined direction to perform an accumulation for the operation values,  

Young, in the same field of endeavor, teaches The electronic apparatus of claim 5, wherein when the operation for the first element is completed and the operation for the second elements starts in the first row, the processor is further configured to shift a plurality of operation values for the first element in a predetermined direction to perform an accumulation for the operation values, ([¶0039] "The summation circuitry can sum the product and the accumulated value from the sum in register 404 to generate a new accumulated value. The summation circuitry 410 can then send the new accumulated value to another sum in register located in a bottom adjacent cell. The new accumulated value can be used as an operand for a summation in the bottom adjacent cell." [¶0040] "The cell can also shift the weight input and the activation input to adjacent cells for processing. For example, the weight register 402 can send the weight input to another weight register in the bottom adjacent cell. " Sending the accumulated value and shifting corresponding weights and activations is interpreted as synonymous with shifting a plurality of operation values for the first element in a predetermined direction. See also FIG. 3). 

	Goyal, Han, and Young are all directed towards partitioning neural networks for accelerated processing.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to transfer the accumulation results in the combination of Goyal and Han to parallel processing units as suggested by Young. The combination would have been obvious because a person of ordinary skill in the art would be able to determine from Young that the proposed system is capable of ([¶0008] “maximizing throughput in the circuit and avoiding stalling of the circuit. The circuit can efficiently perform the computation even if weight inputs are reused a different number of times at each layer.”).  This motivation for combination also applies to the claims depending on this combination.  

Claims 13 and 15 are substantially similar to claim 4 and 6.  Therefore, the rejection applied to claims 4 and 6 also applies to claims 13 and 15.

	Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Goyal, Han, and Young and in further view of Mishra (US20160100193A1).

	Regarding claim 7, the combination of Goyal, Han, and Young teaches The electronic apparatus of claim 1, wherein the processor is further configured to shift an operation value used in each row for the input data in a predetermined direction to perform an accumulation of operation values, and (Young [¶0039] "The summation circuitry can sum the product and the accumulated value from the sum in register 404 to generate a new accumulated value. The summation circuitry 410 can then send the new accumulated value to another sum in register located in a bottom adjacent cell. The new accumulated value can be used as an operand for a summation in the bottom adjacent cell." [¶0040] "The cell can also shift the weight input and the activation input to adjacent cells for processing. For example, the weight register 402 can send the weight input to another weight register in the bottom adjacent cell.")
wherein the predetermined direction is a direction in which the order proceeding in one side direction is based on a certain element in the two-dimensional filter (Goyal FIG. 3 [¶0026] " The weight matrix W of N1×N2 is stored in column major form, wherein corresponding weights for the vector are also read once in blocks of size B at a time first from the first column and then from the second column, etc. Each time a block FIG. 3 shows that multiplication of the convolution filter is relative to an individual pixel of the source image, but that the multiplication is dependent on the pixels surrounding the source pixel.  Goyal also teaches that the multiplication is done procedurally column wise.).

	However, the combination of Goyal, Han, and Young does not explicitly teach wherein the processor is further configured to proceed to an element which is adjacent to a corresponding element in a next row or a next column of the element positioned at the end of the proceeding direction, and proceeds in a direction opposite to one side direction in the adjacent element.  

Mishra, in the same field of endeavor, teaches wherein the processor is further configured to proceed to an element which is adjacent to a corresponding element in a next row or a next column of the element positioned at the end of the proceeding direction, and proceeds in a direction opposite to one side direction in the adjacent element ([¶0067] "The input buffer 402 may store an N×N input block of input values that are to be transformed. If the transform module architecture 400 is used to implement a transform module, then the input buffer 402 may store residual pixel values of a residual block. If the transform module architecture 400 is used to implement an inverse transform module, then the input buffer 402 may store transform coefficients (e.g., in a frequency domain) of a transform block. The input buffer 402 may be implemented as any of a variety of buffers (e.g., as an inverse zig-zag buffer)." [¶0105] " Furthermore, the rows may be iterated from top-to-bottom or from bottom-to-top. The transform-dependent coefficients may be selected such that the columns are iterated from left-to-right or from right-to-left. Zig-zag, alternating, or other scan patterns may also be used."). 

	Goyal, Han, and Mishra are all directed towards accelerating neural networks.  Therefore, Goyal, Han, and Mishra are all analogous art in the same field of endeavor. It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Goyal and Han with the teachings of Mishra by using a zigzag transform to convert the 2D matrix into 1D vector data. Mishra gives as an additional motivation for combination ([¶0120] "When lower performance is required, the cycle count budget may be decreased. The architecture may accordingly scale by reducing the input buffer read bandwidth, K, and the number of multipliers in each PE. When this reduction is performed, the associated die area may be reduced. The scalability may reduce or eliminate the requirement of redesigning an architecture for different performance requirements. Accordingly, both time and cost may be saved through a scalable architecture in accordance with the disclosed principles.").  

Claim 16 is substantially similar to claim 7.  Therefore the rejection applied to claim 7 also applies to claim 16.

	Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Goyal, and Han and in further view of Cencini (US 20170264493 A1).

	Regarding claim 8, the combination of Goyal and Han teaches the processor is further configured to control the plurality of processing elements to perform operations according to a convolutional neural network (CNN) algorithm (Goyal [Abstract} "A hardware-based programmable deep learning processor (DLP) is proposed, wherein the DLP comprises with a plurality of accelerators dedicated for deep learning processing. Specifically, the DLP includes a plurality of tensor engines configured to perform operations for pattern recognition and classification based on a neural network...one or more convolutional network (ConvNet) engines each configured to perform a plurality of efficient convolution operations on sparse or dense matrices).
	However, the combination of Goyal and Han does not explicitly teach The electronic apparatus of claim 1, wherein the plurality of processing elements form a network having a structure in which a tree topology network is coupled to a mesh topology network, and 
	and a recurrent neural network (RNN) algorithm using the network having the coupled structure.  

Cencini, in the same field of endeavor, teaches The electronic apparatus of claim 1, wherein the plurality of processing elements form a network having a structure in which a tree topology network is coupled to a mesh topology network, and ([¶0160] "In some embodiments, the topology may be a structured topology, such as a tree topology like that shown in FIG. 7, or in other embodiments, the topology may be an unstructured topology, e.g., in other forms of mesh topologies." FIG. 7 shows a network of processing elements.)
	and a recurrent neural network (RNN) algorithm using the network having the coupled structure. ([¶0212] "A variety of different approaches may be implemented by the policy engine 166 to optimize an objective function...such as a recurrent neural network configured to optimize the objective function over time"). 

	Goyal, Han, and Cencini are all directed towards partitioning networks for accelerated processing. It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the neural network in the combination of Goyal and Han with the network in Cencini. The combination would have been obvious because a person of ordinary skill in the art would be able to determine from Cencini ([¶0161] “systems with rigid, predefined, unchangeable roles may be relatively sensitive to failure by any one computing device, as often those systems require human intervention to replace that one computing device or otherwise reconfigure the system. In contrast, some embodiments may be fault tolerant and resilient to failures by computing devices, applications therein, and network.”).  This motivation for combination also applies to the claims dependent on this combination.

Claim 17 is substantially similar to claim 8.  Therefore, the rejection applied to claim 8 also applies to claim 17. 

	Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Goyal, Han, and Cencini, and in further view of Zhou (“A C-LSTM Neural Network for Text Classification”, 2015).

	Regarding claim 9, the combination of Goyal, Han, and Cencini teaches The electronic apparatus of claim 8, wherein the processor is further configured to control the plurality of processing elements to perform the operation according to the mesh topology network in a convolution layer and a pooling layer of the CNN algorithm (Goyal [¶0023] "one or more pooling (or sub-sampling) layers, each of which is configured to aggregate information/data amongst a set of neighbors of a neuron of the current layer and one or more classification layers, each of which is configured to perform a linear or multi-layer perceptron (MLP) operation on the FC neural network and apply a non-linear activation function to output from the neuron." [¶0029] "In the example of FIG. 4, the ConvNet engine 410 in each tensor engine 104 is configured to explore sparsity of the vectors and/or matrices across the spectrum of various convolution layers of the neural network for efficient convolution." Goyal teaches that the pooling layer, the fully connected (FC) layer, and convolution layers of the CNN algorithm operate with respect to the topology of the neural network.  Cencini teaches using a recurrent neural network ([¶0212] “A variety of different approaches may be implemented by the policy engine 166 to optimize an objective function... such as a recurrent neural network configured to optimize the objective function over time”) and the network topologies.).
	However, the combination of Goyal, Han, and Cencini does not explicitly teach and perform the operation according to the tree topology network in a fully connected layer of the CNN algorithms and each layer of the RNN algorithm.  

Zhou, in the same field of endeavor, teaches and perform the operation according to the tree topology network in a fully connected layer of the CNN algorithms and each layer of the RNN algorithm. ([Sec. 2 ¶4] "With the ability of explicitly modeling time-series data, RNNs are being increasingly applied to sentence modeling. For example, Tai et al. (2015) adjusted the standard LSTM to tree-structured topologies and obtained superior results over a sequential LSTM on related tasks. Most of these models use multi-layer CNNs and train CNNs and RNNs separately or throw the output of a fully connected layer of CNN into RNN as inputs." Zhou explicitly teaches using a CNN in combination with an RNN and making use of a tree based topology, as well as teaching the advantages of doing so.). 

	The combination of Goyal, Cencini, and Han, is analogous to Zhou as they are both directed towards partitioning a neural network for processing.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the neural network system of the combination of Goyal, Han, and Cencini with the teachings of Zhou by using a CNN in combination with a CNN and implementing a tree-based topology. Zhou teaches as motivation for combination ([p. 98 Sec. A] “In this paper, we introduce a new architecture short for C-LSTM by combining CNN and LSTM to model sentences. To benefit from the advantages of both CNN and RNN, we design a simple end-to-end, unified architecture by feeding the output of a one-layer CNN into LSTM.”).

Claim 18 is substantially similar to claim 9.  Therefore the rejection applied to claim 9 also applies to claim 18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fowers (US10140252B2) is directed towards an array of processing elements for performing neural network calculations in which the filters are split into rows or columns for processing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY VINCENT BOSTWICK whose telephone number is (571)272-4720.  The examiner can normally be reached on M-F 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571)270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SB/Examiner, Art Unit 2124                                                                                                                                                                                                        


/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126